Name: 2001/839/EC: Commission Decision of 8 November 2001 laying down a questionnaire to be used for annual reporting on ambient air quality assessment under Council Directives 96/62/EC and 1999/30/EC (Text with EEA relevance.) (notified under document number C(2001) 3405)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  deterioration of the environment;  documentation;  information and information processing
 Date Published: 2001-12-04

 Avis juridique important|32001D08392001/839/EC: Commission Decision of 8 November 2001 laying down a questionnaire to be used for annual reporting on ambient air quality assessment under Council Directives 96/62/EC and 1999/30/EC (Text with EEA relevance.) (notified under document number C(2001) 3405) Official Journal L 319 , 04/12/2001 P. 0045 - 0064Commission Decisionof 8 November 2001laying down a questionnaire to be used for annual reporting on ambient air quality assessment under Council Directives 96/62/EC and 1999/30/EC(notified under document number C(2001) 3405)(Text with EEA relevance)(2001/839/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 96/62/EC of 27 September 1996 on ambient air quality assessment and management(1), and in particular Article 11 thereof,Whereas:(1) Directive 96/62/EC establishes the framework for assessment and management of ambient air quality.(2) Council Directive 1999/30/EC of 22 April 1999 relating to limit values for sulphur dioxide, nitrogen dioxide and oxides of nitrogen, particulate matter and lead in ambient air(2) lays down limit values to be met on a certain target date.(3) Regular reporting by Member States is an integral element of that legislation.(4) A number of items set out in Article 11 of Directive 96/62/EC, in conjunction with Annexes I, II, III, IV and V to Directive 1999/30/EC, in Article 3, Article 5 and Article 9(6) of Directive 1999/30/EC must be reported on an annual basis.(5) According to Directive 1999/30/EC, provisions on reporting under Council Directive 80/779/EEC on air quality limit values and guide values for sulphur dioxide and suspended particulates(3), Council Directive 82/884/EEC of 3 December 1982 on a limit value for lead in the air(4) and Council Directive 85/203/EEC of 7 March 1982 on air quality standards for nitrogen dioxide(5) are repealed with effect from 19 July 2001, although the limit values under these Directives remain in force until 2005 for Directives 80/779/EEC and 82/884/EEC, and 2010 for Directive 85/203/EEC and reporting on exceedences of these limit values continues according to Article 9(6) of Directive 1999/30/EC.(6) In order to ensure that the required information is supplied in the correct format, Member States should be required to submit it on the basis of a standardised questionnaire.(7) The measures provided for in this Decision are in accordance with the opinion of the Committee instituted by Article 12(2) of Directive 96/62/EC,HAS ADOPTED THIS DECISION:Article 1Member States shall use the questionnaire set out in the Annex as a basis for forwarding the information to be provided on an annual basis under Article 11 of Directive 96/62/EC, in conjunction with Annexes I, II, III, IV and V, and Articles 3, 5 and 9(6) of Directive 1999/30/EC.Article 2This Decision is addressed to the Member States.Done at Brussels, 8 November 2001.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 296, 21.11.1996, p. 55.(2) OJ L 163, 29.6.1999, p. 41.(3) OJ L 229, 30.8.1980, p. 30.(4) OJ L 378, 31.12.1982, p. 15.(5) OJ L 87, 27.3.1985, p. 1.ANNEX>PIC FILE= "L_2001319EN.004602.TIF">>PIC FILE= "L_2001319EN.004701.TIF">>PIC FILE= "L_2001319EN.004801.TIF">>PIC FILE= "L_2001319EN.004901.TIF">>PIC FILE= "L_2001319EN.005001.TIF">>PIC FILE= "L_2001319EN.005101.TIF">>PIC FILE= "L_2001319EN.005201.TIF">>PIC FILE= "L_2001319EN.005301.TIF">>PIC FILE= "L_2001319EN.005401.TIF">>PIC FILE= "L_2001319EN.005501.TIF">>PIC FILE= "L_2001319EN.005601.TIF">>PIC FILE= "L_2001319EN.005701.TIF">>PIC FILE= "L_2001319EN.005801.TIF">>PIC FILE= "L_2001319EN.005901.TIF">>PIC FILE= "L_2001319EN.006001.TIF">>PIC FILE= "L_2001319EN.006101.TIF">>PIC FILE= "L_2001319EN.006201.TIF">>PIC FILE= "L_2001319EN.006301.TIF">>PIC FILE= "L_2001319EN.006401.TIF">